Citation Nr: 0946344	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to continued educational assistance benefits 
under Chapter 1607, Title 10, United States Code (Reserve 
Educational Assistance Program (REAP)).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to March 
2005.  He had service in the National Guard which will be 
discussed in detail below.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2007 the 
Veteran filed a notice of disagreement, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received in February 2008.  The appellant testified at a 
Board hearing in June 2008; the transcript is of record.

In November 2007, the RO informed the Veteran that his REAP 
benefits had been terminated, which had created an 
overpayment of benefits for the period April 30, 2006, to 
July 26, 2007.  In separate November 2007 notice, the veteran 
was informed by VA that a debt in the amount of $8,590.54 had 
been created.  Thereafter, it appears that such debt was 
reduced to $5,511.64.  At the June 2008 Board hearing, the 
Veteran requested a waiver of such overpayment.  This is 
referred to the RO for appropriate consideration.


FINDING OF FACT

The Department of Defense has determined that the Veteran is 
not eligible for education benefits under the REAP program 
because his eligibility was terminated on April 30, 2006, 
when the Veteran became an inactive member of the National 
Guard, and he did not re-affiliate within 12 months.


CONCLUSION OF LAW

Continued eligibility for education benefits under REAP, 
pursuant to Chapter 1607, Title 10, United States Code, is 
without legal merit.  10 U.S.C.A. §§ 16161-16165 (West 2002); 
38 C.F.R. §§ 21.7540, 21.7550 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In the instant case, the Veteran has been notified of the 
basis for the denial of his claim, and has been afforded 
ample opportunity to respond, to include testifying at a 
Board hearing.  The Board thus finds that any duties to 
notify and assist owed him have been fulfilled.  As explained 
below, the claim is being denied as a matter of law.  Hence, 
the duty to notify and assist provisions of the VCAA are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the duties imposed by the VCAA do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence).

Criteria & Analysis

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he enlists, reenlists, or extends an enlistment as a 
reservist so that the total periods of obligated service is 
at least 6 years from the date of such enlistment, 
reenlistment, or extension.  38 C.F.R. § 21.7540.  If a 
reservist is serving in the Selected Reserve, but does not 
have a 6 year contract, he does not have a basic eligibility 
date.  The basic eligibility date is the date on which 
service commences for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates:  (1) the last day of the 10- 
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he leaves the Selected Reserve because of a disability that 
was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. § 
21.7550(c), (d).

The law provides educational assistance to members of the 
reserve components called or ordered to active service in 
response to a war or national emergency declared by the 
President or the Congress, in recognition of the sacrifices 
that those members make in answering the call to duty.  The 
Department of Defense and the Department of Homeland Security 
determine who is eligible for the benefits and VA administers 
the program and pays benefits from funds contributed by 
Department of Defense to each member entitled to educational 
assistance.  10 U.S.C.A. §§ 16161, 16162, 16163.

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A. 
§ 16165(a).

In the case of a person who is separated from the Selected 
Reserve of the Ready Reserve or the Ready Reserve because of 
a disability which was not the result of the individual's own 
willful misconduct incurred on or after the date on which 
such person became entitled to educational assistance, such 
person's entitlement to educational assistance expires at the 
end of the 10-year period beginning on the date on which such 
person became entitled to such assistance.  10 U.S.C.A. § 
16164.

In the present case, the Veteran initially established 
eligibility to REAP as a member who was called up from the 
Selected Reserve and continued to serve in the Selected 
Reserve.  As detailed, the Veteran had active service from 
October 2003 to March 2005, which included 11 months and 23 
days of foreign service.  The Veteran testified that he 
served in Iraq for approximately a year.  Upon completion of 
his active service, the Veteran continued serving with the 
Oregon Army National Guard.  He testified that he began 
taking classes towards a Masters in Business in September 
2005 and graduated in December 2007.  He received REAP 
benefits effective September 2005.  

Effective April 30, 2006, the Veteran was transferred to the 
inactive National Guard (ING).  A December 2006 Memorandum 
from the Oregon Army National Guard reflects that effective 
April 30, 2006, until April 29, 2007, the Veteran was placed 
in the ING in order to address medical issues that developed 
during deployment in support of Operation Iraqi Freedom II.  
The Memorandum states that no later than April 29, 2007, the 
Veteran would be released from the ING to full drilling 
status with his National Guard unit, or reassessed for 
another one year period in the ING.  Applicable law 
establishes that a Veteran's eligibility may be resumed after 
Reserve duty status ends if the Veteran returns to the 
Selected Reserve within one year.  38 U.S.C.A. § 3012.  The 
evidence of record reflects, however, that the Veteran 
remained ING until January 2008, at which time he received an 
honorable discharge from his National Guard unit.  The 
Veteran testified that he was not given a medical discharge 
even though the reason that he had been placed on ING was 
because he was disabled due to service-connected 
disabilities.  The Veteran explained that he received a 
general discharge, in lieu of a medical discharge, on the 
advice of the National Guard Headquarters Company Commander.  
The Veteran testified that he did not challenge his 
discharge.

Due to the veteran going ING, effective April 30, 2006, in a 
November 2007 decision, the RO terminated the veteran's REAP 
benefits.  However, per the Montgomery GI Bill-Selected 
(MGIB-SR), VA transferred the Veteran's REAP debt to his 
MGIB-SR record, which effectively extended his eligibility 
for benefits until May 30, 2007. 

The Veteran essentially argues that his REAP benefits should 
be extended, as he was ING and eventually discharged from 
service due to medical disabilities.

The Board acknowledges that service connection is in effect 
for headaches, residuals of head concussion, rated 10 percent 
disabling, effective April 2005, 30 percent disabling, 
effective July 2005, and 50 percent disabling, effective 
December 2005; low back strain with right sacroiliac joint 
dysfunction, rated 10 percent disabling, effective April 1, 
2005, and 40 percent disabling effective April 2008; 
residuals of right shoulder injury with right shoulder cuff 
impingement syndrome and subacromial bursitis, rated 10 
percent disabling effective April 2005; and, tinnitus 
disability, rated 10 percent disabling from April 2005.  
While the Veteran does have service-connected disabilities 
and is entitled to VA compensation benefits due to such 
disabilities, the Veteran's discharge from service is in the 
purview of the Department of Defense.  VA administers the 
program and pays benefits from funds contributed by 
Department of Defense.  VA does not make eligibility 
determinations.  See 38 U.S.C.A. §§ 16161, 16163, 16165.

The mere existence of disabilities that have been determined 
to be due to service per VA regulations does not in and of 
itself deem the Veteran eligible for a medical discharge 
through the Department of Defense.  Should the Veteran 
disagree with his discharge, then he should make such 
challenge before a Discharge Review Board.  The Department of 
Defense has determined that the Veteran is no longer eligible 
for education benefits under REAP because he became an 
inactive member of the reserves effective April 30, 2006, and 
did not re-affiliate within 12 months, as he stayed inactive 
until January 2008, when he received a general discharge from 
the Ready Reserve.  VA has no authority to alter the 
eligibility determination made by the Department of Defense 
or establish any other termination date, in light of the 
Department of Defense determination.  The regulations clearly 
reflect that determinations of eligibility for REAP benefits 
are within the sole purview of the Armed Forces.  38 C.F.R. 
§§ 21.7540, 21.7550.  Thus, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Continued educational assistance benefits under Chapter 1607, 
Title 10, United States Code  is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


